Appeal from an order of Children’s Court, Columbia County. Defendant in this filiation proceeding is in military service. On December 3, 1954, he was allowed a leave from military duty to attend to this case. The request for the leave, which ran froln December 3d to December 26th, was made by the attorney for complainant. Defendant demanded and received a bill of particulars, but he opposed commencement of the trial during his leave because he felt he had not had time enough to prepare for trial and he wanted to examine witnesses after he had received the bill of particulars. His military service will terminate in September, 1955. The court, on December 17th, shortly before the December leave terminated, allowed an adjournment to next September 1st. The decision seems in part based on the fact that the bill of particulars, dated December 17th, came close to the termination of the leave. The decision also is expressly based on the view of the court that defendant needs time for personal investigation of the facts. We think if an early trial can be had consistently with defendant’s military duties, that such a trial is indicated. Complainant may, if so advised, apply to the proper military authorities for a further leave for defendant *983and if such a leave is obtained application should be made to the judge who has acquired jurisdiction in the ease to try it earlier than the date fixed in the order appealed from. We regard as unsubstantial the jurisdictional question raised. Order unanimously affirmed without prejudice to the application described in this memorandum. Present — Foster, P. J., Bergan, Coon, Imrie and Zeller, JJ.